        Case 2:17-cv-00412-MAK Document 160 Filed 02/26/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 STEPHEN MIDDLEBROOKS                             CIVIL ACTION

                      v.                          NO. 17-412

 TEVA PHARMACEUTICALS USA,
 INC.


                                        JUDGMENT

       AND NOW, this 26th day of February 2019, having the reviewed the jury's November 19,

2018 Verdict (ECF Doc. No. 137), and considering our February 4, 2019 Orders addressing post-

trial motions (ECF Doc. Nos. 155, 156), and today's Order addressing Plaintiffs Motion for

recovery ofreasonable attorneys' fees and costs, it is ORDERED:


       1.     We enter JUDGMENT of $2,092,634.27, plus post-judgment interest, in favor of

the Plaintiff Stephen Middlebrooks and against Defendant Teva Pharmaceuticals USA, Inc.

consisting of compensatory and punitive damages, liquidated damages, back pay, front pay, pre-

judgment interest and reasonable attorney's fees and costs consistent with our February 4, 2019

and February 26, 2019 Orders; and,

       2.     The Clerk of Court shall close this case.
